SAYRE, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Action to recover a real estate commission. The evidence disclosed that the person who agreed to buy the property later refused and the deal was not consummated. The jury returned a verdict for Papp, who was' claiming the commission, and judgment was rendered thereon. It was also contended that no binding contract was entered into because there could be no specific performance of an agreement to sell both personalty and realty. In affirming the judgment the Court of Appeals held:
1. Having once agreed to purchase and invested plaintiff with the right to his commission, the purchaser could not defeat such right by deciding later to withdraw from the contract.
2. “When personal property is mingled with an agreement for sale of realty, the court will decree specific performance of the entire com tract.”